___________

                                     No. 95-2983
                                     ___________


Edmund C. Decker,                        *
                                         *
              Appellant,                 *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   District of Nebraska.
General Electric Company,                *
                                         *         [UNPUBLISHED]
              Appellee.                  *

                                     ___________

                        Submitted:   May 31, 1996

                            Filed:   June 21, 1996
                                     ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                               ___________


PER CURIAM.


     Edmund C. Decker appeals the district court's1 dismissal of his
complaint against General Electric for failure to state a claim.       After de
novo review of the record and the parties' briefs, we conclude the judgment
of the district court was correct.       Accordingly, we affirm.   See 8th Cir.
R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
     The Honorable Lyle E. Strom, United States District Judge for
the District of Nebraska.